UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
LAFAYET|'E DIVISION

 

 

UNITED STATES OF AMERICA CRIMINAL ACTION NO. 6:18-00072

VERSUS JUDGE ELIZABETH ERNY FOOTE

SHAUN CHRISTOPHER HOFFPAUIR MAGISTRATE JUDGE PATRICK HANNA
JUDGMENT

The Report and Recommendation [Record Document 98] of the Magistrate Judge
having been considered, no objections thereto having been filed, and finding that same is
supported by the law and the record in this matter,

IT IS ORDERED, ADJUDGED, AND DECREED that the District Count ACCEPTS
the guilty plea of the defendant, Shaun Christopher Hoffpauir, in accordance With the terms
of the plea agreement filed in the record of these proceedings and adjudges him GUILTY

of the offense charged in Count One of the Indictment against him.

 

THUS DONE AND SIGNED in chambers on this 154 /V/d/ay of
691/\ ,2019. <
t

§ /

ELIZABE|'H E' ~ ._ ¢OTE
UNITED STATE__ v b ’ICT JUDGE

    
 

